Citation Nr: 0120193	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  98-12 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from March 1971 to January 
1973, and from February 1975 to April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for post-traumatic stress 
disorder (PTSD) and assigned a disability rating of 30 
percent.  In December 1996, the veteran was hospitalized 
because of treatment for his PTSD.  A temporary total 
evaluation was assigned for the period from December 19, 1996 
to February 1, 1997.  Thereafter, his evaluation was 
continued at 30 percent.  In February 2000, the RO increased 
the evaluation to 50 percent, effective the date of his 
claim.  The veteran continues to disagree with the level of 
disability assigned.

In an August 2000 rating decision, the RO denied several 
other claims as not well grounded.  The appellant has not 
filed a notice of disagreement contesting these denied 
claims.  Thus, these matters are not before the Board for 
appellate consideration.  However, the appellant and his 
representative are hereby advised that such claims may be 
readjudicated in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  See VCAA, Pub. L. No. 106-
475, § 7, 114 Stat. 2096, 2099-2100 (2000).  Therefore, these 
matters are referred to the RO for appropriate action.

In December 2000, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 2001). 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); currently 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  In part, this law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Specifically, with regard to the records on file at any VA 
facility, the Board finds that the RO may not have complied 
with the enhanced duty to assist requirements under the VCAA.  
Under 38 U.S.C.A. § 5103A(a) (West Supp. 2001), VA is 
required to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits.  Under 38 U.S.C.A. § 5103A(b)(3) (West Supp. 2001), 
higher standards apply where the missing records are from a 
Federal department or Agency.  Efforts to obtain such records 
must continue until (1) the records are obtained, or (2) it 
becomes "reasonably certain" that such records do not 
exist, or (3) it becomes "reasonably certain" that such 
efforts to obtain records would be "futile".  38 U.S.C.A. 
§ 5103A(b)(3) (West Supp. 2001).  As such, at least with 
regard to the records not obtained from the Vets Center in 
Greensboro which is a VA facility, further efforts appear to 
be necessary to obtain these records until one of the three 
criteria above is met.  

The Board notes that the last VA PTSD examination took place 
three years ago.  To constitute a useful and pertinent rating 
tool, rating examinations must be sufficiently 
contemporaneous to allow adjudicators to make an informed 
decision regarding the veteran's current level of impairment.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  See Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993) (citing Proscelle v. 
Derwinski, 2 Vet. App 629 (1992)) (when the available 
evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran 
through his representative and request 
that he identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment since 
January 1999 pertinent to his claim.  
After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
treatment records from all sources 
identified (which have not been 
previously secured), to include those 
from the VA American Lake medical 
facility. 

2.  The RO should schedule the veteran 
for a special VA examination by a 
psychiatrist to determine the nature and 
extent of his PTSD. The veteran should be 
asked to provide information concerning 
his recent social and work experience. 
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. The examiner should report a 
multi-axial diagnosis, identifying all 
current psychiatric disorders, and offer 
an opinion of the extent to which the 
veteran's service-connected psychiatric 
disorder results in social and 
occupational impairment. 

A complete rationale for any opinion 
expressed must be provided. The examiner 
should indicate the veteran's overall 
psychological, social, and occupational 
functioning using the Global Assessment 
of Functioning scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner before 
the examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, currently 
codified as 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001) are 
fully complied with and satisfied.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and ensure that any additionally 
indicated development is accomplished.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs a matter of law when 
it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).  After 
any indicated corrective action has been 
completed, the RO should again review the 
record and readjudicate the veteran's 
claim of entitlement to an initial rating 
in excess of 50 percent for post-
traumatic stress disorder.  The RO should 
also consider the decision of the United 
States Court of Appeals for Veterans 
Claims (Court) concerning staged ratings 
in Fenderson v. West 12 Vet. App.  119 
(1999). 

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




